On December 23, 1996, the Secretary of the Board of Commissioners on Grievances and Discipline of the Supreme Court referred to the Supreme Court pursuant to Gov.Bar R. V, a certified copy of a drug court judgment entry of treatment in lieu of conviction, entered by the Hamilton County Court of Common Pleas on October 1,1996, in case No. B-9607524 in State of Ohio v. John A Bell, against John A. Bell, a.k.a. John Ashley Bell, Attorney Registration No. 0025853, last known business address in Cincinnati, Ohio.
Upon consideration thereof, it is ordered that this matter be, and is hereby, referred to the Disciplinary Counsel for further investigation without the imposition of an interim suspension against respondent at this time.
IT IS FURTHER ORDERED, sua sponte, that service shall be deemed made on respondent by *1535sending this order, and all other orders in this case, by certified mail to the most recent address respondent has given to the Attorney Registration Office.
IT IS FURTHER ORDERED, sua sponte, that all documents filed with this court in this case shall meet the filing requirements set forth in the Rules of Practice of the Supreme Court of Ohio, including requirements as to form, number, and timeliness of filings.
IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.